                         UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                   WESTERN DIVISION


UNITED STATES OF AMERICA,                             5:19-CR-50159-JLV-02

                      Plaintiff,
       vs.                                    ORDER DENYING MOTION FOR BILL
                                                     OF PARTICULARS
RAINA STRICKLAND,

                      Defendant.



                                    JURISDICTION

      Ms. Strickland is charged by Indictment with Conspiracy to Distribute a

Controlled Substance in violation of 21 U.S.C. §§ 846, 841(a)(1), and

841(b)(1)(A). (Doc. 1). Ms. Strickland’s arraignment was held on December 27,

2019. (Doc. 15). On February 6, 2020, she filed the present Motion for Bill of

Particulars with this court. (Doc. 39). The pending motion was referred to the

Magistrate Judge by United States District Judge Jeffrey L. Viken on February

7, 2020. (Doc. 40).

                                     BACKGROUND

      Ms. Strickland seeks a bill of particulars to specify “[t]he date of the

earliest and last statement or event on which the prosecution relies to support

its allegation of a conspiracy to distribute 500 grams or more of

methamphetamine.” (Doc. 39 at p. 1). Ms. Strickland argues “without

knowledge of both the beginning and ending dates on which the indictment is


                                          1
premised it is impossible for the Defendant to determine that validity of the

charge . . . .” Id.

        Specifically, Mr. Strickland asserts that the indictment’s language

charging “beginning at a time unknown to the Grand Jury but no later than on

or about May 2019, and continuing on or about the date of this Indictment” is

“too vague” to inform her of the nature of the conspiracy charged. (Doc. 39-1

at p. 1-2). Furthermore, Ms. Strickland argues the matter “cannot be resolved

by discovery because whatever evidence the prosecution reveals cannot reliably

be matched to any beginning or ending date of the conspiracy alleged in the

indictment. The prosecution’s proof, therefore, may or may not fall within the

term alleged in the indictment.” Id. at p. 2.

        The Government opposes the motion, responding that the indictment

contains all of the essential elements. (Doc. 46 at p. 2). Furthermore, the

Government responds that Ms. Strickland’s request “could not be more clearly

aimed at obtaining explanation about discovery and how the prosecution

intends to use it at trial.” Id. at p. 4. Finally, the Government responds that

Ms. Strickland has failed to establish that a bill of particulars is necessary to

prevent unfair surprises at trial. Id. at p. 6.

                                   DISCUSSION

   I.      Bill of Particulars

           a. The Motion is Untimely

        Rule 7(f) of the Federal Rules of Criminal Procedure provides that the

defendant “may move for a bill of particulars before or within 14 days after

                                         2
arraignment or at a later time if the court permits.” FED. R. CRIM P. 7(f). Ms.

Strickland’s arraignment was held on December 27, 2019. (Doc. 15). Although

neither party addresses the issue of timeliness, the court notes Ms. Strickland

filed the pending motion 41 days after the arraignment, on February 6, 2020.

(Doc. 39). Ms. Strickland fails to acknowledge that her request is untimely, let

alone attempt to show good cause for the failure to file the motion sooner.

Accordingly, the court denies the motion as untimely. However, even if

Defendant had been able to show good cause for the delay in filing, the court

also finds that the motion for a bill of particulars fails on the merits.

         b. Legal Standard for Bill of Particulars

      An indictment must be “a plain, concise, and definite written statement

of the essential facts constituting the offense charged . . . .” FED. R. CRIM. P.

7(c)(1). Federal Rule of Criminal Procedure 7(f) states that the court “may

direct the government to file a bill of particulars.” The defendant may move for

a bill of particulars if she believes “that an indictment does not provide enough

information to prepare a defense.” United States v. Huggans, 650 F.3d 1210,

1220 (8th Cir. 2011) (citing United States v. Livingstone, 576 F.3d 881, 883

(8th Cir. 2009)). Typically, an indictment is insufficient only if an essential

element of the offense is omitted. United States v. Cuervo, 354 F.3d 969, 985

(8th Cir. 2004). An indictment that is “completely devoid of facts” can be

proper cause for a bill of particulars when the case lacks “any pre-trial motions

that have elicited any descriptive responses from the government.” United




                                         3
States v. Glenn, No. 5:14-CR-50115-JLV, 2015 WL 5496120, at *3 (D.S.D.

Sept. 17, 2015).

      “The purpose of a bill of particulars is to inform the defendant of the

nature of a charge with sufficient precision to enable [her] to prepare for trial

and avoid or minimize the danger of a surprise at trial.” Id. A bill of

particulars “is not a discovery device to be used to require the government to

provide a detailed disclosure of the evidence that it will present at trial.”

Huggans, 650 F.3d at 1220. The Court has broad discretion whether to order

the government to provide a bill of particulars. United States v. Key, 717 F.2d

1206, 1210 (8th. Cir. 1983). The Court should grant the motion if necessary to

“prevent unfair surprise at trial.” United States v. Maull, 806 F.2d 1340, 1345

(8th Cir. 1986). The Court must “strike a ‘prudent balance’ between the

legitimate interest of the government and defendant.” United States v. Nelson,

CR. 11-40037, 2011 WL 2160471, *1 (D.S.D. June 1, 2011) (quoting United

States v. MacFarlane, 759 F.Supp. 1163, 1169 (W.D.Pa. 1991)).

      A bill of particulars is not required if the defendant can access the

necessary detail from another satisfactory source. Glenn, 2015 WL 5496120,

at *3 (citing United States v. Johnson, 225 F.Supp.2d 982. 994 (N.D. Iowa

2002)). This source can take several forms including responsive pleadings from

the government and an open file policy. “Specifically, numerous courts have

held that no bill of particulars is required when the defendant has access to the

necessary detail about the charges to prepare a defense, for example, in the

form of ‘open file’ discovery.” Id. In narrow circumstances, an open file policy

                                          4
is not always sufficient to provide the defendant with enough detail on the

charge. Id. at 1003. This is especially true if the “open file” is voluminous and

complex. See id. (continuing criminal enterprise lasted more than eight years,

involved numerous participants, and various predicate offenses).

            c. The Motion Fails on the Merits

      Even if Ms. Strickland’s motion had been filed in a timely manner, she

makes no showing that the language contained in the indictment is insufficient

to enable her to prepare a defense for trial. “The elements of a conspiracy to

distribute a controlled substance under 21 U.S.C. § 846 are (1) that there was

a conspiracy, i.e., an agreement to distribute the drugs; (2) that the defendant

knew of the conspiracy; and (3) that the defendant intentionally joined the

conspiracy.” United States v. Keys, 721 F.3d 512, 519 (8th Cir. 2013). The

indictment of Ms. Strickland charges the following:

      Beginning at a time unknown to the Grand Jury but no later than
      on or about May 2019, and continuing to on or about the date of
      this Indictment, in the District of South Dakota and elsewhere, the
      defendants, Robert Bartels and Raina Strickland, knowingly and
      intentionally, combined, conspired, confederated and agreed with
      persons known and unknown to the Grand Jury, to knowingly and
      intentionally distribute 500 grams or more of a mixture or substance
      containing a detectable amount of methamphetamine, a Schedule II
      controlled substance, all in violation of 21 U.S.C. §§ 846, 841(a)(1),
      and 941(b)(1)(A).

(Doc. 1).

      Ms. Strickland’s contention rests in the fact that the indictment does not

provide an exact date of the beginning and the end of the conspiracy. However,

an exact time frame is not an essential element of Conspiracy to Distribute a



                                        5
Controlled Substance. The indictment provides sufficient details to apprise Ms.

Strickland of the nature of the charges, including: the amount of

methamphetamine alleged within the conspiracy and the district in which the

conspiracy is alleged to have occurred. Additionally, the indictment provides

the name of one of the alleged co-conspirators and a defined time-frame. The

time-frame specified in the indictment alleges from on or about May 2019, until

the date of the indictment, which was filed on December 17, 2019. In United

States v. White, the Eighth Circuit Court of Appeals held an indictment

charging Conspiracy to Distribute a Controlled Substance was sufficient, and

the Government need not specify the exact dates of the conspiracy.

      Despite the lack of specificity concerning the exact dates of the
      conspiracy, the indictment charged a specific conspiracy to possess
      and distribute methamphetamine in Rapid City, South Dakota,
      during a seven-month time frame. As a result, we hold that the
      indictment reasonably alleged the charge of conspiracy with
      sufficient specificity to notify [Defendant] of the charges against him
      and to allow him to plead the defense of double jeopardy as a bar to
      a future prosecution.

United States v. White, 241 F.3d 1015, 1021 (8th Cir. 2001).

      Ms. Strickland’s argument that a bill of particulars is needed to clarify

“[t]he date of the earliest and last statement or event on which the prosecution

relies” seeks nothing more than evidentiary detail. (Doc. 39 at p. 1). See

United States v. Matlock, 675 F.2d 981, 986 (8th Cir. 1982) (quoting Hemphill

v. United States, 392 F.2d.45, 49 (8th Cir. 1968)) (“Acquisition of evidentiary

detail is not the function of bill of particulars.”); United States v. Wessels, 12

F.3d 746, 750 (stating that a bill of particulars should not be used as discovery

tool or to obtain a detailed disclosure of the prosecution’s evidence); United
                                          6
States v. Massat, No. CR. 15-50089-JLV, 2018 WL 583109, at *7 (D.S.D. Jan.

29, 2018) (denying defendant’s motion for a bill of particulars because the

defendant sought it simply as a discovery device). Accordingly, this court finds

Ms. Strickland’s motion is without merit.

                                   CONCLUSION

      For the foregoing reasons, it is hereby

      ORDERED that Raina Strickland’s Motion for Bill of Particulars (Doc. 39)

is denied.

                         NOTICE OF RIGHT TO APPEAL

      Pursuant to 28 U.S.C. § 636(b)(1)(A), any party may seek reconsideration

of this order before the district court upon a showing that the order is clearly

erroneous or contrary to law. The parties have fourteen (14) days after service

of this order to file written objections pursuant to 28 U.S.C. § 636(b)(1)(A),

unless an extension of time for good cause is obtained. See FED. R. CRIM. P. 58

(g)(2), 59(a). Failure to file timely objections will result in the waiver of the right

to appeal questions of fact. FED. R. CRIM. P. 59(a). Objections must be timely

and specific in order to require review by the district court.


      DATED this 9th day of April, 2020.

                                        BY THE COURT:



                                        DANETA WOLLMANN
                                        United States Magistrate Judge




                                          7
